Citation Nr: 1719832	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  07-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial rating for peripheral neuropathy of the right lower extremity in excess of 10 percent from October 17, 2008 and in excess of 20 percent from December 4, 2012.  

4.  Entitlement to an initial rating for peripheral neuropathy of the left lower extremity in excess of 10 percent from October 17, 2008 and in excess of 20 percent from December 4, 2012.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve of the right lower extremity from December 4, 2012.  

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve of the left lower extremity from December 4, 2012.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2006 and November 2008 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The November 2008 rating decision granted a 10 percent rating for peripheral neuropathy of the left lower extremity and a zero percent rating for peripheral neuropathy of the right lower extremity, each effective from October 17, 2008.  Each of these disabilities was evaluated under the rating criteria for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Code 8520.  The Veteran submitted a notice of disagreement with these initial ratings.  Thereafter, an April 2010 rating decision granted an increased rating to 10 percent for the peripheral neuropathy of the right lower extremity, also effective from October 17, 2008.  

In March 2013, the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript is in the record.  The appeal was then forwarded to the Board, which in July 2013 remanded the matter to the RO for additional development.  

Subsequently, a February 2016 rating decision increased the evaluations for peripheral neuropathy of the sciatic nerve for the right leg to 20 percent and peripheral neuropathy of the sciatic nerve for the left leg to 20 percent, each effective from December 4, 2012.  In addition, a separate 20 percent rating was assigned for femoral nerve peripheral neuropathy of the right lower extremity and femoral nerve peripheral neuropathy of the left lower extremity, each also effective from December 4, 2012.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as there are higher benefits allowable for each disability, they remain on appeal.  Furthermore, the Board notes that the evaluations of the sciatic nerve and the assignment of separate evaluations of the femoral nerve arise from the same appeal, which was the Veteran's disagreement with the initial ratings for neuropathy of each lower extremity.  Therefore, the initial evaluations for the peripheral neuropathy of the femoral nerves of the right and left lower extremities are also on appeal to the Board.  


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss was noted upon entry into service.  

2.  Competent medical opinion finds that the pre-existing hearing loss did not undergo any significant increase in severity during service, and that any increase that did occur was due to the natural progress of the disease.  

3.  It is as likely as not that the Veteran's tinnitus was aggravated due to acoustic trauma in service.  

4.  The Veteran's peripheral neuropathy of the sciatic nerve of the right lower extremity was productive of moderate incomplete paralysis from October 17, 2008; there has been no more than moderate incomplete paralysis for any portion of the period on appeal.  

5.  The Veteran's peripheral neuropathy of the sciatic nerve of the left lower extremity was productive of moderate incomplete paralysis from October 17, 2008; there has been no more than moderate incomplete paralysis for any portion of the period on appeal.  

6.  The Veteran's peripheral neuropathy of the femoral nerve of the right lower extremity has been productive of no more than moderate incomplete paralysis from December 4, 2012.  

7.  The Veteran's peripheral neuropathy of the femoral nerve of the left lower extremity has been productive of no more than moderate incomplete paralysis from December 4, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b), 3.306(a), 3.307, 3.309, 3.385 (2016).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2016).  

3.  The criteria for an initial 20 percent rating for peripheral neuropathy of the sciatic nerve of right lower extremity from October 17, 2008 to December 4, 2012 have been met; the criteria for a rating in excess of 20 percent have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.123, 4.124, 4.124a, Code 8520 (2016).  

4.  The criteria for an initial 20 percent rating for peripheral neuropathy of the sciatic nerve of left lower extremity from October 17, 2008 to December 4, 2012 have been met; the criteria for a rating in excess of 20 percent have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.123, 4.124, 4.124a, Code 8520 (2016).  

5.  The criteria for entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve of the right lower extremity from December 4, 2012 have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.123, 4.124, 4.124a, Code 8526 (2016).

6.  The criteria for entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve of the left lower extremity from December 4, 2012 have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.123, 4.124, 4.124a, Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA is to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Prior to the initial adjudication of his claims, the Veteran was provided with VCAA notification in letters dated August 2005 and March 2006.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his hearing and his peripheral neuropathy.  The record further indicates that the Veteran failed to report to the examinations that were ordered by the July 2013 remand, and he failed to report when these examinations were rescheduled.  As the Veteran failed to report to his hearing examination, the Board obtained an expert medical opinion that addressed the etiology of his hearing loss in November 2016.  The Veteran's VA treatment records have also been obtained, as have his private medical records.  The July 2013 remand requested some specific private records pertaining to his claimed hearing disability, but the Veteran did not complete an authorization form.  The Board observes that a large volume of records from this same private source have already been obtained, but these do not include any relevant records pertaining to hearing loss.  As noted, he provided testimony pertinent to his claims at a hearing before the Board.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.  

Service Connection

The Veteran contends that he has developed hearing loss due to noise exposure during active service.  He argues that any pre-existing hearing loss was aggravated during service, and that his tinnitus is due to the hearing loss.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss and/or tinnitus become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran was afforded a VA audiology examination in April 2008.  The claims file was not initially available for review.  Audiological evaluation demonstrated that the Veteran had hearing thresholds of 25, 15, 25, 60, and 50 decibels for the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The left ear had hearing thresholds of 20, 15, 35, 65, and 55 decibels at the same frequencies.  4/12/2008 VBMS, VA Examination, p. 2.  Severe bilateral tinnitus was also reported.  This demonstrates that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385 as well as tinnitus, and the requirement for evidence of a current disability has been met.  

Turing to evidence of a disability in service and a possible nexus between any in-service hearing loss and/or tinnitus, and the hearing loss and tinnitus demonstrated in April 2008, the Veteran's service treatment records show that he was afforded an audiological evaluation as part of his December 1965 entrance examination.  Unfortunately, the results are not entirely legible.  However, the summary of defects and diagnoses included high frequency hearing loss.  8/29/2005 VBMS, STR - Medical, p. 13.  

The Veteran underwent a second audiological evaluation on September 28, 1966, which was the day before his September 29, 1966 induction into active service.  8/29/2005 VBMS, STR - Medical, p. 3.  The audiogram, as interpreted by the otolaryngologist who authored the November 2016 VHA opinion, shows that the right ear had hearing thresholds of 10, 0, 10, 15, 50, and 50 decibels at the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The left ear had hearing thresholds of 30, 10, 10, 10, 10, and 15 decibels at the same frequencies.  2/8/2017 VBMS, Correspondence, p. 4.  

Examinations conducted prior to January 1, 1967 are assumed to have been recorded in American Standards Association (ASA) units.  Where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Add
15
15
10
10
10
5
10
10

The Board notes that the standard used on the 1966 audiogram is not clear on its face to a lay person.  Therefore, after the September 1966 results are converted to ISO-ANSI units, the hearing thresholds for the right ear were 25, 10, 20, 25, and 
55 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The left ear had thresholds of 45, 20, 20, 20, and 15 decibels at the same frequencies.  These findings meet the standards of hearing loss outlined in 38 C.F.R. § 3.385 for each ear. 

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, as high frequency hearing loss was noted on the December 1965 entrance examination and confirmed by audiogram the day before induction, the Veteran is not entitled to the presumption of soundness in regards to his hearing loss, and the Board finds that bilateral hearing loss was noted at that time the Veteran was examined, accepted, and enrolled for service.  
See McKinney v. McDonald, 28 Vet. App. 15, 25 (2016) (holding that the presumption of soundness applies when the level of hearing loss noted on an entrance examination does not satisfy § 3.385).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Board will review the remaining evidence in order to determine whether or not the Veteran's pre-existing bilateral hearing loss increased in disability during service.  

The Veteran was also afforded an audiological evaluation in conjunction with his August 1968 separation examination.  Between January 1, 1967 and December 31, 1970, a transition was underway between the use of ASA units and the use of 
ISO-ANSI units.  Because it is unclear whether the auditory thresholds recorded in August 1968 were in ASA or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran appeal.  

The August 1968 audiological evaluation showed hearing thresholds of 10, 10, 10, 20, 45, and 40 decibels at the frequencies of 500, 1000, 2000, 3000, 4000, and 
6000 Hertz for the right ear.  The left ear had hearing thresholds of 25, 5, 5, 10, 10, and 15 decibels at the same frequencies.  When these are converted to ISO units, the hearing thresholds for the right ear were 25, 20, 20, 30, 50, and 50 decibels at the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz for the right ear.  For the left ear, the hearing thresholds were 40, 15, 15, 20, 15, and 25 decibels.  8/29/2005 VBMS, STR - Medical, p. 4.  

The initial post-service hearing evaluation is the April 2008 VA examination.  The Veteran described a history of significant military noise exposure without hearing protection.  Based on the audiological evaluation reported above, the examiner found that the Veteran had mild to moderate sensorineural loss bilaterally.  He also had severe bilateral tinnitus.  4/12/2008 VBMS, VA Examination, p. 3.  

The April 2008 examiner submitted an addendum opinion after she had an opportunity to examine the Veteran's claims file.  The examiner opined that based on the September 1966 hearing examination, the Veteran had mild high frequency hearing loss at 4000 hertz for the right ear at induction, and normal hearing levels in the left ear.  There was not a significant threshold shift for either ear during active duty.  The examiner opined that it was less likely than not that hearing loss and tinnitus were related to military noise exposure.  The rationale was that the test results did not indicate a problem that, if treated, would cause a change in hearing thresholds, and that medical follow-up was not indicated.  4/19/2008 VBMS, 
VA Examination, pp. 4-5.  

VA treatment records include a July 2014 audiological assessment in which the Veteran reported exposure to military noise.  He believed his hearing was worse in the right ear because a drill sergeant struck him there.  The assessment was mild to severe sensorineural hearing loss on the right, and mild to moderately-severe sensorineural hearing loss on the left.  The examiner did not express an opinion as to the etiology of this hearing loss.  10/27/2015 Virtual VA, Capri, p. 354.  

The Veteran was scheduled for an additional VA audiological examination in November 2015 but failed to report.  

In November 2016, the Veteran's claims file was made available to a VA otolaryngologist in order to obtain additional opinions regarding the Veteran's hearing loss.  The doctor noted the Veteran's previous reports of military noise exposure from artillery, gunfire, and aircraft without the use of hearing protection.  The findings of the September 1966 induction audiogram as well as the August 1968 separation audiogram were outlined.  The results of the 2008 examination were also outlined as well as that examiner's opinion.  The otolaryngologist also considered the Veteran's in-service specialty, a mention of "myringotomy at 
18 years of age" on his entrance physical, and his reports of in-service and post-service noise exposure.  Among other comments, the doctor states that there was no clinically significant threshold shift for either ear noted when comparing the Veteran's reported induction audiogram to the exit audiogram.  The doctor added that this lack of significant threshold shift suggests that it is unlikely that the Veteran's service exposure affected his hearing.  Based on the limited data, one can only conclude that the events of the Veteran's time in service did not result in an increase in underlying disability.  

The doctor commented further that tinnitus and hearing loss have a poor correlation, as some individuals with profound hearing loss have no tinnitus and others with no hearing loss report roaring tinnitus.  The tinnitus was not a nexus to the hearing loss, and the examiner concluded that it is not as likely as not that the Veteran's hearing loss was aggravated by tinnitus.  The doctor noted that sensorineural hearing loss is a progressive disorder that occurs to the majority of people as they age.  Factors included underlying medical disorders, genetics, accumulated noise trauma over time or single acoustic events.  The VHA medical doctor stated that subjective reports of hearing loss do not always coincide with objective findings, and it could take years before clinical symptoms manifest.  However, the doctor concluded that with no significant change in the Veteran's entrance and exit audiograms, it is unlikely that his time in service worsened his hearing loss.  The increase in severity was likely due to the natural progress of the disease.  The doctor added that the Veteran's report of bilateral tinnitus could have been aggravated by his reported excessive noise exposure in military service.  2/8/2017 VBMS, Correspondence, pp. 4-8.  

The Board finds that the preponderance of the evidence weighs against the Veteran's claim, and entitlement to service connection for bilateral hearing loss is not warranted.  The Veteran's pre-existing hearing loss did not undergo an increase in severity during service.  In fact, the Board observes that when using the 
ISO-ANSI levels that are most the most beneficial to the Veteran, every hearing threshold for the left ear either improved or stayed the same between 1966 and 1968.  As for the right ear, two of the five relevant frequencies (500, 1000, 2000, 3000, and 4000) remained the same, two increased but by only 5 decibels (with only one of these increased thresholds being at the 26 decibels or higher that would indicate a hearing disability), and one decreased by 5 decibels.  The April 2008 VA examiner and the November 2016 doctor both concluded that there was no significant change.  These statements from an audiologist and an otolaryngologist, who were both familiar with the relevant facts, to include the Veteran's audiological examinations and his in-service and post-service noise exposure, both arrived at the same conclusion of no significant threshold shift in either ear.  

On the other hand, the Board finds that the evidence clearly and unmistakably shows that what insignificant increase did occur was due to the natural progress of the disease.  The November 2016 doctor stated that it was unlikely the Veteran's hearing worsened during service, and that any increase was likely due to the natural progress of the disease.  In this regard, the Board places much weight on the November 2016 medical opinion.  It was authored by an otolaryngologist who had access to the Veteran's medical records and who provided extensive reasons and bases to support his opinion.  The Board recognizes the Veteran's sincere belief that acoustic trauma in service aggravated his hearing loss.  The Veteran is competent to report the events in service as well as his own perception of hearing loss, although the November 2016 doctor notes that a patient's perception of their hearing loss can be inaccurate.  However, the Veteran is not competent to provide evidence as to more complex medical questions addressing the etiology of hearing loss, or whether or not any increase in hearing loss was due to the natural progress of the disease, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  To the extent the Veteran is competent to report an in-service increased, the Board finds that his competent lay statements are heavily outweighed by the competent medical evidence of record for the reasons previously stated.

Based on the November 2016 opinion, which is not contradicted by any other competent medical opinion, the Board concludes that entitlement to service connection is not supported for either ear.  

However, the Board finds that entitlement to service connection for tinnitus is established by the evidence.  The November 2016 doctor opined that the Veteran's bilateral tinnitus could have been aggravated by the noise exposure in service.  The otolaryngologist stated that tinnitus can occur in the presence or absence of hearing loss.  It was added that tinnitus is very common in high frequency hearing loss and the Veteran's reported noise exposure can certainly aggravate both conditions.  While the Board notes that this opinion acknowledges only a possibility of a relationship, in the context the Veteran's history of noise exposure and the doctor's exposition regarding tinnitus, the Board resolves all reasonable doubt in favor of the Veteran, and service connection for tinnitus is granted.  

Increased Ratings

The Veteran contends that the initial ratings assigned to his neuropathy of the lower extremities are inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to the Veteran's service-connected diabetes mellitus was established in a November 2008 rating decision.  A 10 percent rating was assigned, effective from October 17, 2008.  Service connection for peripheral neuropathy of the right lower extremity was also established, and a zero percent rating was assigned from October 17, 2008.  An April 2010 rating decision later changed the initial evaluation for the peripheral neuropathy of the right lower extremity to a 
10 percent rating, also effective from October 17, 2008.  A February 2016 rating decision increased the evaluations for both of the lower extremities to 20 percent, effective from December 4, 2012.  

The Veteran's peripheral neuropathy of the lower extremities has been evaluated under the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked muscular atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 8520.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Board notes that "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

The February 2016 rating decision also assigned separate ratings for neuropathy of the femoral nerve of the right lower extremity and left lower extremity.  Each extremity received a 20 percent rating, effective from December 4, 2012.  

Complete paralysis of the anterior crural (femoral) nerve is demonstrated by paralysis of the quadriceps extensor muscles, and is evaluated as 40 percent disabling.  Severe incomplete paralysis is evaluated as 30 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling, and mild incomplete paralysis is 10 percent disabling.  38 C.F.R. § 4.124a, Code 8526.

The evidence includes the report of a June 2008 VA diabetes examination.  The Veteran was said to have paresthesias of the bilateral feet.  The neurologic portion of the examination showed that the Veteran had sensory loss on the plantar side of the left foot.  Cranial nerve functions were normal, and deep tendon reflexes were two plus.  There was no sensory loss on the right side, and deep tendon reflexes were also two plus.  12/12/2008 VBMS, Medical Treatment Record - Government Facility, pp. 2, 5.  An October 2008 review of the claims folder by the June 2008 examiner did not result in any changes to the report.  10/17/2008 VBMS, VA Examination, p. 1.  

The Veteran underwent an additional VA diabetes examination in October 2009.  The claims file was reviewed by the examiner.  He complained of tingling and numbness of all extremities, as well as pain and numbness of the lower extremities.  The Veteran described his pain as sharp shooting pain, and the paresthesias were a painful needle-like sensation.  There was reduced sensation on monofilament, and pain in a glove and stocking pattern was noted.  The diagnoses included bilateral lower extremity peripheral neuropathy, sensory type.  10/8/2009 VBMS, VA Examination, pp. 1, 9.  

A January 2011 primary care note states that the Veteran has severe neuropathy.  10/27/2015 Virtual VA, Capri, p. 595.  

An April 2011 VA fee basis examination of the peripheral nerves found that muscle strength, fine motor control, and muscle tone of the lower extremities was normal bilaterally.  Pinprick and temperature testing was abnormal bilaterally.  The diagnoses included peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus 2.  4/21/2011 VBMS, Medical Treatment Record - Non-Government Facility.  p. 1.  

The Veteran had a VA examination for peripheral neuropathy on December 4, 2012.  He was noted to have diabetic peripheral neuropathy.  His symptoms of the lower extremities were moderate pain bilaterally, moderate paresthesias bilaterally, and severe numbness bilaterally.  The sense of touch was absent in both lower legs and feet, and the sense of vibration and cold were also absent bilaterally.  Strength and reflexes were normal, and there was no muscle atrophy.  Trophic changes were present, which were the absence of hair with shinny atrophic skin of the feet and lower legs.  The examiner opined that the Veteran had moderate incomplete paralysis of the sciatic nerve bilaterally, and moderate incomplete paralysis of the femoral nerve bilaterally.  12/4/2012 VBMS, VA Examination, p. 13.  

The Veteran seen for a neurology consult in June 2015, which notes that he had been hospitalized due to cognitive impairment and altered mental states.  On examination, reflexes were diminished in the lower extremities, and there was stocking type sensory loss.  10/27/2015 Virtual VA, Capri, p. 134.  

The Veteran failed to report for a November 2015 peripheral nerves examination.  11/17/2015 VBMS, C&P Exam, p. 2.  He had been previously notified in an October 2015 letter that he was to contact the medical facility in advance if he was unable to report.  

The Board finds that the evidence supports entitlement to a 20 percent rating for peripheral neuropathy of both lower extremities prior to December 4, 2012.  During this period, the Veteran's symptoms consisted of loss of sensation, as well as pain, tingling and numbness.  The Veteran described his pain as sharp and needle like in October 2009.  The January 2011 treatment note describes the Veteran's neuropathy as severe and notes that it affected his gait, but did not include any other pertinent findings.  Given that the Veteran's symptoms includes his self-described sharp pain and an altered gait during this period, the Board finds that his incomplete paralysis of both sciatic nerves more nearly approximates that of moderate in severity, which merits the 20 percent rating.  38 C.F.R. § 4.124a, Code 8520.  

The Board has also considered entitlement to a rating in excess of 20 percent for the sciatic nerves for the entire appeal period, but this has not been demonstrated for any portion of the period.  The Veteran's symptomatology prior to December 4, 2012 was wholly sensory, without evidence of diminished reflexes or atrophy.  Therefore, in spite of the January 2011 description of his neuropathy as severe, the evidence does not more nearly approximate more than moderate incomplete paralysis.  38 C.F.R. § 4.124a.  

As of December 4, 2012, the evidence shows the Veteran's symptomatology also includes trophic changes of the skin of the lower extremities.  However, strength and reflexes were normal, and there was no muscle atrophy.  The examiner opined that the Veteran had moderate incomplete paralysis of the sciatic nerve bilaterally.  While the June 2015 neurology consult noted diminished reflexes, in the absence of any muscular atrophy his incomplete paralysis remains no more than moderate for the sciatic nerve of both extremities, which merits a 20 percent evaluation bilaterally.  38 C.F.R. § 4.124a, Code 8520.  The Board finds the foregoing evidence weighs against a higler rating.  

The Board also finds that entitlement to an increased rating for neuropathy of the femoral nerve is not supported for either extremity.  This nerve was first noted to be affected at the December 2012 examination.  However, there is no evidence of any diminished strength or atrophy of the quadriceps extensor muscles.  The trophic changes noted on this examination did not extend to the level of this muscle.  The December 2012 examiner characterized the incomplete paralysis as moderate, and in the absence of any evidence of more than sensory involvement for either extremity, the Board agrees with this assessment.  It follows that the 20 percent evaluation is appropriate for each lower extremity.  38 C.F.R. § 4.124a, Code 8526.  The Board notes that to the extent that the Veteran asserts that he is entitled to a rating of at least moderately severe as there is more than sensory involvement, the Board finds that this argument fails.  Miller, 28 Vet. App. at 380.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.  

An initial 20 percent rating for peripheral neuropathy of the right lower extremity from October 17, 2008 to December 3, 2012 is granted.  

An initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial 20 percent rating for peripheral neuropathy of the left lower extremity from October 17, 2008 to December 3, 2012 is granted.  

An initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  

An initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve of the right lower extremity from December 4, 2012 is denied.  

An initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve of the left lower extremity from December 4, 2012 is denied.  



___________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


